-CULLEN, J.
This is an appeal from a judgment for the plaintiff, entered -on the verdict of a jury. The action was servant against master, to recover for personal injuries suffered owing to the alleged negligence of the defendant. On the first trial of the action, I directed the complaint to be dismissed. On appeal, that decision was reversed. 23 N. Y. Supp. 477. As both my associates concurred in the opinion delivered on appeal which *1113covers the question now raised, and as the trial court followed the law laid down by the general term, it follows that this judgment must be affirmed. Judgment and order denying new trial affirmed, with costs.